UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2046


BERNARD L. GREER, on behalf of himself and on behalf of all others similarly
situated,

                    Plaintiff - Appellant,

             v.

STATE OF WEST VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:16-cv-00142-IMK-MJA)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard L. Greer, Appellant Pro Se. Thomas M. Johnson, Jr., Deputy Solicitor, Zachary
Aaron Viglianco, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bernard L. Greer appeals from the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his complaint in which he

challenged the constitutionality of West Virginia’s felon dispossession law, which, unlike

the federal statute, prohibits the possession of an antique firearm by a convicted felon.

See 18 U.S.C. § 921(a)(3)(D) (2012); W. Va. Code Ann. § 61-7-7(a)(1) (LexisNexis

Supp. 2017); W. Va. Code Ann. § 61-7-2(11) (LexisNexis 2014). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Greer v. State of West Virginia, No. 1:16-cv-00142-IMK-MJA (N.D.W.

Va. Aug. 23, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2